Case 2:20-cv-06298-RGK-E Document 34 Filed 08/31/20 Page 1 of 2 Page ID #:179




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA



  Enttech Media Group, LLC,               )         CV20-6298 RGK (Ex)
                                          )
                         Plaintiff(s),    )
                                          )         ORDER SETTING SCHEDULING
          vs.                             )         CONFERENCE
                                          )
   Okularity, Inc., et al.,               )
                                          )
                         Defendant(s),    )
                                          )


       A scheduling conference has been placed on calendar for January 4, 2021, at

9:00 a.m. The Conference will be held pursuant to F.R.Civ. P. 16(b). Trial counsel must

be present and there are no telephonic appearances. Counsel are ordered to f ile a joint

statement providing a brief factual summary of the case, including the claims being

asserted. The parties are reminded of their obligations to disclose information and

confer on a discovery plan not later than 21 days prior to the scheduling conference, and

to file a joint statement with the Court not later than 14 days after they confer, as

required by F.R. Civ.P. 26 and the Local Rules of this Court. Failure to comply may lead

to the imposition of sanctions. Plaintiff’s counsel is directed to give notice of the
Case 2:20-cv-06298-RGK-E Document 34 Filed 08/31/20 Page 2 of 2 Page ID #:180



scheduling conference to each party that makes an initial appearance in the action af ter

this date.



DATED: August 31, 2020
                                                R. Gary Klausner
                                                United States District Judge
